Citation Nr: 0930702	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-29 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus. 

2.  Entitlement to service connection for bilateral knee 
disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The Veteran had active service from October 1976 to October 
1980, and from November 2000 to July 2002 and may have had 
Reserve duty since then until 2005.  

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

In part due to fairly recent adjudicative actions, service 
connection is now in effect for traumatic lumbar degenerative 
disc disease with diminished rectal tone, stress incontinence 
and erectile dysfunction, rated as 40 percent disabling; left 
lower extremity radiculopathy, rated as 20 percent disabling; 
right lower extremity radiculopathy rated as 20 percent 
disabling; tinea versicolor, rated as 10 percent disabling; 
and residuals of fracture, bone of the left 5th metatarsal 
with traumatic degenerative arthritis, rated as 10 percent 
disabling.  The Veteran has a combined schedular rating of 70 
percent and is also in receipt of special monthly 
compensation on account of loss of use of a creative organ.  

The Board forwarded the case to an independent medical expert 
opinion in April 2009; the written report dated in May 2009 
is now of record. 


FINDINGS OF FACT

1.  The competent and probative evidence sustains that the 
Veteran's bilateral pes planus is at least in part due to 
and/or has been significantly contributed to by his service-
connected disabilities.   

2.  The competent and probative evidence sustains that the 
Veteran's bilateral knee disabilities are at least in part 
due to and/or have been significantly contributed to by his 
service-connected disabilities.  



CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, bilateral pes planus 
is secondary to service-connected disabilities.  38 C.F.R. 
§§ 3.102, 3.310 (2008).

2.  With resolution of reasonable doubt, bilateral knee 
disabilities are secondary to service-connected disabilities.  
38 C.F.R. §§  3.102, 3.310 (2008).

.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  Given the grant herein, 
additional discussion of those procedures is unnecessary.

II.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where there is a 
chronic disease shown as such in service or within an 
applicable presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service. 38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b). Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).  The language of the 
aforementioned regulation was amended, effective May 4, 2005.  
The amended regulation requires that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue pre-existed entry into service, and that the disability 
was not aggravated by service, before the presumption of 
soundness on entrance into active service may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof." 38 C.F.R. § 3.304(b)(1).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of the applicable legislation 
and are not subject to service connection.  38 C.F.R. §§ 
3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and 
cases cited therein.  See also VAOPGCPREC 82-90. However, the 
VA General Counsel has further noted that if, during service, 
superimposed disease or injury occurs, service connection may 
be warranted for the resultant disability. Id.

Service connection is not warranted for the usual effects of 
an ameliorative procedure, unless the "disease or injury" was 
otherwise aggravated by service.  See 38 C.F.R. § 
3.306(b)(1).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); see Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  When service connection is 
thus established for a secondary disorder, the secondary 
condition is considered a part of the original disability.  
Any increase in severity of a non-service-connected disorder 
which is proximately due to or the result of a service-
connected disability, and not due to the natural progress of 
the non-service-connected condition, will be service 
connected.  38 C.F.R. § 3.310(b) (2008).   

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992). In general, lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence.  More recently, the U.S. Court of Appeals for the 
Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 
1331, 1336-7 (Fed. Cir. 2006), that the Board is obligated 
to, and fully justified in, determining whether lay testimony 
is credible in and of itself, and that the Board may weigh 
the absence of contemporary medical evidence against lay 
statements).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992). Lay statements may be competent to support a claim as 
to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, supra.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), and has also held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


III.   Pertinent Factual Background and Analysis

The current issues on appeal are entitlement to service 
connection for bilateral pes planus and bilateral knee 
disabilities.  It is acknowledged that the Veteran had pes 
planus before his initial entry into service.  However, the 
primary questions at hand at present are whether this was 
aggravated by service and/or or specifically, whether the 
Veteran's other service-connected disabilities have caused or 
otherwise impacted these other disabilities.

Both recent private and VA physicians' opinions are in the 
file with regard to certain aspects of the pending claim.  
However,  none of these addressed all of the relevant factors 
which needed to be considered, or even all of the potential 
legal aspects of entitlement.  At least one significant 
opinion simply dealt with the pes planus "aggravation" 
question based on the first period of in-service findings or 
lack thereof, and did not address subsequent service and/or 
post-service impacts to include the clearly more significant 
pes planus now demonstrated on recent clinical reports.  The 
opinion(s) also may have been rendered without knowledge of 
the totality of the Veteran's now service-connected 
disabilities, and in any case, neither fully addressed the 
secondary impact of all of these on the claimed disabilities.

In action taken by the Board in April 2009, it was noted that 
ordinarily, another VA examination might conceivably have 
been in order.  However, it appeared that there was adequate 
medical information then of record, but it was the 
interpretation thereof that raised the pertinent questions 
herein.  In that, the Board also noted that it is generally 
precluded from reaching a medical determination unilaterally, 
based on its own medical opinion.  Certainly the Veteran was 
entitled to all pertinent medical evidence in his case, and 
these conflicting opinions had to be resolved before a final 
decision can be rendered.   

Based on the factual evidence contained in the presently 
assembled medical records, the Board sent the case to an 
independent medical expert to respond to the following 
questions:  (1) Identify the Veteran's current, chronic knee 
and foot disorders; (2)  Whether it is at least as likely as 
not that any of the Veteran's current chronic knee or foot 
disabilities disclosed in question (1) had their clinical 
onset during military service or are causally related to any 
inservice incident or event? (3) Whether it is at least as 
likely as not that any of the Veteran's currently diagnosed 
chronic knee or foot disorders, identified in question (1) is 
either proximately due to or has been aggravated in or since 
service by any of his service-connected lumbar degenerative 
disc disease, bilateral lower extremity radiculopathy, 
residuals of fracture, bone of the left 5th metatarsal with 
traumatic degenerative arthritis (to include any altered gait 
caused by these disabilities).

The written response from the independent medical expert, an 
orthopedic surgeon specializing in sports medicine, knees and 
feet, dated in May 2009, is, in pertinent part, as follows:

1.  As far as can be determined from record review, 
the patient has bilateral painful flatfoot 
deformity that he had before joining the military 
(preexisting).  

        I am unable to comment on the extent of the 
problem or if there has been any progression of the 
condition without further information including x-
rays of the feet before and after military 
enlistment.  

        Bilateral knee pain is also mentioned in the 
record but there is no evidence of local knee 
pathology of history of injury during service to 
explain the pain.  X-rays done in 2008 were 
reported as negative.

2.  Based on the above, it is my opinion that the 
foot and knee conditions are unlikely to have had 
their onset during military service.

3.  Having said that, it is my opinion that it is 
at least as likely as not that the knee and or foot 
pain has been aggravated by the service connected 
lumbar spine problem and bilateral radiculopathy 
only.   (emphasis added)

In assessing the case, the Board notes that the Veteran has 
service connection for a number of disabilities including but 
not limited to traumatic lumbar degenerative disc disease 
with diminished rectal tone, stress incontinence and erectile 
dysfunction, left and right lower extremity radiculopathy and 
residuals of fracture, bone of the left 5th metatarsal with 
traumatic degenerative arthritis.  

While the data are not unequivocal, based on the aggregate 
evidence and the medical expert opinion cited above, the 
Board finds that a doubt is raised which must be resolved in 
the Veteran's favor, and service connection for bilateral pes 
planus and bilateral knee disabilities is granted on the 
basis that these disabilities are not dissociable from and 
have been negatively impacted by his service-connected 
disabilities.  

ORDER


Service connection for bilateral pes planus is granted. 

Service connection for bilateral knee disabilities is 
granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


